Citation Nr: 0638645	
Decision Date: 12/12/06    Archive Date: 12/19/06

DOCKET NO.  05-01 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for arteriosclerotic 
heart disease (ASHD) as secondary to hypertension.

3.  Entitlement to service connection for kidney failure as 
secondary to hypertension.



ATTORNEY FOR THE BOARD

T. Mainelli, Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
April 1978 to August 1979.  This case is before the Board of 
Veterans? Appeals (Board) on appeal from a February 2004 
rating decision by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Waco, Texas.


FINDINGS OF FACT

1.  Hypertension was not manifested in service or in the 
veteran's first postservice year, and is not shown to be 
related to his service.

2.  ASHD was not manifested in service or in the veteran's 
first postservice year, and is not shown to be related to his 
service; his hypertension is not service connected.

3.  Renal disease was not manifested in service or in the 
veteran's first postservice year, and is not shown to be 
related to his service; his hypertension is not service 
connected.


CONCLUSIONS OF LAW

1.  Service connection for hypertension is not warranted.  
38 U.S.C.A. §§ 1112, 1113, 1131, 1137, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2006).

2.  The claim seeking service connection for arteriosclerotic 
heart disease as secondary to hypertension is legally 
insufficient, and service connection for ASHD is not 
warranted.  38 U.S.C.A. §§ 1112, 1113, 1131, 1137, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 
3.310 (2006).

3.  The claim seeking service connection for kidney failure 
as secondary to hypertension is legally insufficient, and 
service connection for kidney failure is not warranted.  
38 U.S.C.A. §§ 1112, 1113, 1131, 1137, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant 
claims.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi,16 Vet. App. 183 
(2002).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his or her 
possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).

Regarding timing of notice, in Pelegrini, at 120, the Court 
held that where notice was not mandated at the time of the 
initial AOJ decision, the AOJ did not err in not providing 
the notice prior to the initial AOJ adjudication; instead, 
the claimant has the right to timely content-complying notice 
and proper subsequent VA process.  A November 2003 letter 
that preceded the initial adjudication notified the veteran 
of the types of evidence and/or information necessary to 
substantiate his claims, and the duties of his and VA's in 
developing his claims, to include that it was his duty to 
ensure that any evidence that was not in possession of the 
federal government was received.  A November 2004 Statement 
of the Case (SOC) cited in full the provisions of 38 C.F.R. 
§ 3.159.  As the service connection claims are being denied, 
there is no prejudice to the veteran in the failure to notify 
him of the evidence and/or information necessary to establish 
a disability rating and effective date of award.  See Dingess 
v. Nicholson, 19 Vet. App. 473, 491 (2006).  

Regarding the duty to assist, the RO has obtained the 
veteran's service medical records, and post-service VA 
treatment records.  He has not authorized VA to obtain any 
private medical records on his behalf.  Notably, a July 2002 
VA clinic record noted that the veteran reportedly applied 
for disability benefits with the Social Security 
Administration.  The veteran did not respond to his November 
2003 VCAA notice and there is no information of record that 
an application has actually been filed or that a decision has 
been rendered.  A claimant must cooperate by providing 
information within his/her control, particularly when the 
factual data required are straightforward facts that are 
necessary to allow for VA to provide him assistance.  Hayes 
v. Brown, 5 Vet. App. 60, 68 (1993).  VA's duty to assist the 
veteran in the development of facts pertinent to these claims 
is met.

II.  Factual Basis

The veteran's service medical records do not note any 
complaints, findings, or diagnoses related to hypertension, 
ASHD or renal disease.  On July 1979 service separation 
examination, no history of hypertension, ASHD or renal 
disease was reported.  Examination indicated normal clinical 
evaluations of his heart, vascular system, and genitourinary 
system.  The veteran's blood pressure was 122/74.

The first available post-service medical records show the 
veteran was treated by VA in January 2002 for complaints of 
high blood pressure with dizziness, chest pain and seeing 
flashing lights.  He subsequently received VA and William 
Beaumont Army Medical Center (WBAMC) treatment for 
hypertension (HTN), coronary artery disease (CAD), chronic 
renal failure (CRF) and sarcoidosis.  These records include 
the veteran's report of a past history of hypertension for 
"many years," myocardial infarctions (MI's) in 1998 and 
2000, and renal failure since 2000.

III.  Legal Criteria

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 
3.304.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303.  Service 
incurrence for certain chronic diseases, such as 
arteriosclerosis and cardiovascular-renal disease (including 
hypertension), will be presumed if they become manifest to a 
compensable degree within a year after service.  38 U.S.C.A. 
§§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Disability that is proximately due to or the result of a 
service-connected disease or injury shall [also] be service 
connected.  38 C.F.R. § 3.310(a).  Where a service-connected 
disability aggravates a nonservice-connected condition, a 
veteran may be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  Allen v. Brown, 7 Vet. 
App. 439, 448 (1995) (en banc).  Notably, VA amended 
38 C.F.R. § 3.310, effective October 10, 2006, to add an 
additional section to incorporate the holding in Allen.  71 
Fed. Reg. 52744, 52746 (September 7, 2006) (codified at 
38 C.F.R. § 3.310(b)).  Absent a service connected 
disability, this new provision does not apply.

To prevail on a claim of service connection, there must be 
medical evidence of a current disability; medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  See Hickson v. West, 12 
Vet. App. 247 (1999).

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

IV.  Analysis

Hypertension, ASHD (coronary artery disease) and renal 
disease have been diagnosed.  However, there is no competent 
(medical) evidence that such diseases were manifested in 
service or in the veteran's first postservice year.  
Consequently, service connection for such diseases on the 
basis that they were first manifested in service, and 
persisted, or on a presumptive basis (as chronic diseases 
under 38 U.S.C.A. § 1112) is not warranted.  

To warrant direct service connection in these circumstances, 
the evidence must show that the veteran's hypertension, ASHD 
and renal disease are related to an event, injury, or disease 
in service.  There is no competent (medical) evidence that 
relates the veteran's hypertension, ASHD or renal disease to 
his service.  Notably, the veteran reports a myocardial 
infarction with stent placement in 1998 with actual 
documented treatment for hypertension, ASHD and chronic renal 
failure in 2002.  Such a long interval between service and 
the initial known treatment for these diseases is, of itself, 
a factor against a finding that they are service-connected.  
See Maxson v. Gober, 230 F 3d 1330, 1333 (Fed. Cir. 2000).  
The veteran's belief that his hypertension was first 
diagnosed in service is not shown by the evidence of record 
and cannot be considered competent evidence, as he is a 
layperson, untrained in determining medical diagnosis and 
etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  Without any competent evidence of a nexus between 
these diseases and his active service, direct service 
connection is not warranted.

The veteran's claims seeking service connection for ASHD and 
kidney failure are primarily premised on a theory that they 
are secondary to service connected hypertension.  Under 
38 C.F.R. § 3.310(a), service connection may be granted for 
disability that is proximately due to or the result of a 
service-connected (emphasis added) disease or injury.  In 
other words, a threshold legal requirement for establishing 
secondary service connection is that the primary disability 
alleged to have caused or aggravated the disability for which 
secondary service connection is sought must be service-
connected.  Here, that threshold requirement is not met.  
Service connection for hypertension has been denied, and the 
claims seeking service connection for arteriosclerotic heart 
disease and kidney failure as secondary to service connected 
hypertension must be denied as lacking legal merit.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Service connection for hypertension is denied.

Secondary service connection for ASHD is denied.

Secondary service connection for kidney failure is denied.



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


